internal_revenue_service number release date index number --------------------------------------------------------- --------------------------------------------- --------------------------------------------------------- ------------------------------------------- ------------------------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b05 - plr-130019-06 date date - taxpayer examination office state legend --------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------- ------------------------------------------ ----------------------- ----------------------------- ----------- project -------------------------------------------------------------------- city ------------------------------ general_partner limited_partner ---------------------------------------- -------------------------------------------------------------- ------------------------------------------- ------------------------------------------ ----------------------- -------------------------------------------------- ---------------------------------- ----------------------------- ------------- ------------------------------------------------- ----------------------- plr-130019-06 a ---- year ------- agency ----------------------------------------------------------- b -------------------------- state act ------------------------------------------------ c d e --------- --------- ------------------- dear ---------------------- this letter responds to a letter dated date made on behalf of taxpayer requesting rulings on proposed actions by taxpayer that involve a right_of_first_refusal under sec_42 of the internal_revenue_code and a low-income_housing commitment commitment under sec_42 the internal_revenue_service office that will have examination jurisdiction over taxpayer is the examination office the relevant facts as represented by taxpayer in these submissions are set forth below facts taxpayer is a state limited_partnership originally formed to acquire rehabilitate develop own and operate project located in city the general_partner of taxpayer is general_partner the limited_partner of taxpayer is limited_partner project is a multi-building a-unit rental housing development each unit of which is a low-income_unit as defined under sec_42 of the code taxpayer acquired and rehabilitated project in year in the same year project received an allocation of low- income housing credits pursuant to sec_42 from agency the first year of project’s credit_period was year project has a recorded a commitment entitled declaration of land use restriction covenants for low-income_housing tax_credits dated as of b as amended for the plr-130019-06 30-year period required by sec_42 of the code which commitment covers project entirely agency can enforce the commitment taxpayer wants to amend the commitment to provide the tenants of project the opportunity to purchase their units upon the conclusion of the compliance_period all a units will remain as low-income rental units through the end of the compliance_period taxpayer with the support of agency as described in a letter dated e has developed an ownership plan as described below to accomplish this the ownership plan contemplates that all a units in project will be converted to condominiums in accordance with the state act and city ordinances upon the receipt of a favorable ruling from the internal_revenue_service and prior to the end of project’s 15-year compliance_period taxpayer will record i a declaration for the property stating taxpayer’s intent to convert all the units in project to condominiums and ii simultaneously with the recording of the declaration a condominium plat the condominium documents will provide that the actual conversion to condominiums will not be effective until after the end of the compliance_period taxpayer and agency have determined that a condominium conversion is the most beneficial structure to allow for tenant ownership upon receipt of approval by agency and taxpayer’s lenders and partners the existing commitment will be amended to provide each tenant and any successor occupant of that unit a right_of_first_refusal as provided under sec_42 of the code to purchase their unit each tenant in good standing under their rental lease will be eligible to exercise such right taxpayer represents that under the right_of_first_refusal the purchase_price for each unit will be set so as to be affordable to the tenants because the purchase_price will be based on the mortgage payments and condominium fees that could be paid_by the tenant based on the maximum rents applicable to such unit at the time of sale taxpayer will also offer each tenant a discount on the purchase_price of their unit which discount will be tied to the compliance_period of the building occupied by that tenant and based on the length of time that each tenant has lived in their unit during such period- for each year a tenant has lived in their unit during the ten years preceding the year of condominium conversion to receive the benefit of the discount i the tenant must continue to reside in their unit at that time of the condominium conversion and ii the tenant must exercise their right_of_first_refusal to purchase the unit within months from the date of the conversion agency has determined that the prices to be used for sales of the condominium units will preserve their affordability in all cases the purchase_price will not be less than the minimum purchase_price described under sec_42 of the code taxpayer intends to sell one-bedroom units for an estimated dollar_figurec subject_to market conditions and two- plr-130019-06 bedroom units for an estimated dollar_figured subject_to market conditions further to maintain affordability for future buyers upon the resale of the condominium units the resale price for each unit will not exceed the gross_sales price paid_by the seller at the time the seller purchased the unit plus a per annum cumulative increase based on such gross_sales price subject_to the receipt of a favorable ruling taxpayer will include in all new and renewed tenant leases notice that a condominium conversion may occur following the end of the compliance_period further when the time of the condominium conversion is known by taxpayer it will provide notice tenant notice to all tenants describing when the condominium conversion process will begin after the end of each building’s 15-year compliance_period and the intent to sell the units including the timing of the completion of the conversion process the methods for selling the condominiums and sales prices of each and information about the new commitment each tenant will be allowed up to months from the commencement of the conversion to exercise the right_of_first_refusal if a tenant does not exercise such right the unit will continue as residential_rental_property and the tenant will have the right to remain in the unit for as long as the tenant chooses the rent for rental units will continue to be restricted to the maximum rents applicable to such units under sec_42 of the code under the ownership plan the existing commitment as amended will terminate after the close of the 15-year compliance_period and upon the effective date of the condominium conversion at which time a new commitment will be recorded against project in a manner consistent with revrul_95_49 1995_2_cb_7 the period and affordability restrictions of the new commitment will be for years commencing on the date the new commitment is recorded as described above this commitment will be in a form substantially_similar to a form of commitment already approved by agency the new commitment will have two parts the first part will address those units in which the tenant did not exercise their right_of_first_refusal until such tenant vacates the unit it will remain a rental unit subject_to terms identical to the existing commitment this will avoid displacement as a tenant not electing to exercise such right will not be evicted unless for good cause when the tenant vacates their unit taxpayer may either continue the unit as a rental unit or offer it for sale to a qualified buyer a qualified buyer is a person whose income at the time of purchase satisfies the applicable sec_42 income limitation to which the project is subject at the time the second part of the new commitment will apply to all units sold as condominiums it will require that each sale or sales must be to an existing tenant or qualified buyer eventually when all rental units are sold the provisions in the new commitment pertaining to the rental units will no longer apply and only the provisions relating to the condominium units sold will apply plr-130019-06 agency’s consent will be required to amend_or_terminate the new commitment further taxpayer will i keep agency apprised of the implementation of the sales program during regular intervals preceding and following the start of the condominium conversion through its implementation including providing agency with 60-days advance notice prior to tenant notification of the condominium conversion process the intent to sell the units the timing of the completion of the conversion process the methods for selling the condominiums and sales prices of each and information about the new commitment this will give agency the opportunity to comment on the mechanism for reviewing the sales prices and overseeing that that condominiums are sold to qualified buyers and ii obligate the condominium manager to monitor and annually report to agency on the continued occupancy by and sales to qualified buyers or tenants of the remaining rental units whose incomes satisfied the applicable income limitation ruling requested taxpayer requests the service to rule that the right_of_first_refusal granted by taxpayer to each tenant as part of a condominium homeownership plan to purchase their unit after the close of the compliance_period applicable to that unit will satisfy the requirements of sec_42 of the code and assuming project’s existing commitment otherwise satisfies sec_42 of the code it will continue to satisfy sec_42 even though it will i be amended to grant each tenant occupying their unit a right_of_first_refusal to purchase that unit ii terminate after the compliance_period of the buildings in project and iii be replaced with a new commitment which will provide for a continuing sec_42 rental income restrictions for all units which continue as rental units and b sec_42 income restrictions for all buyers other than the existing tenants of the units sold at the time they are sold law and analysis sec_38 of the code provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under ' a sec_42 of the code provides that for purposes of sec_38 the amount of the low- income housing_credit determined under ' for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 of the code provides that no tax_credit is allowed for a building unless an extended_low-income_housing_commitment as defined in sec_42 plr-130019-06 between the low-income building owner and the appropriate housing_credit_agency is in effect at the end of the taxable_year the commitment is binding on all successors to the owner and includes certain provisions that continue after the close of the building’s 15-year compliance_period the commitment provision under sec_42 ensures that a certain percentage of a low-income building’s units will continue to be available for rental by low-income tenants after the close of the compliance_period the commitment provision under sec_42 prohibits the disposition to any person of any portion of the building to which such agreement applies unless all of the building to which such agreement applies is disposed of to such person sec_42 of the code provides that no federal_income_tax benefit shall fail to be allowable to a taxpayer with respect to any qualified_low-income_building merely by reason of a right_of_first_refusal held by the tenants in cooperative form or otherwise to purchase the property after the close of the compliance_period for a price which is not less than the minimum purchase_price determined under sec_42 sec_42 defines the minimum purchase_price as an amount equal to the sum of i the principal_amount of outstanding indebtedness secured_by the building other than indebtedness incurred with the 5-year period ending on the date of the sale to the tenants and ii all federal state and local_taxes attributable to such sale except in the case of federal income taxes there shall not be taken into account under clause ii any additional tax attributable to the application of clause ii sec_42 of the code provides that the term qualified_allocation_plan means any plan i that sets forth selection criteria to be used to determine housing priorities of the housing_credit_agency which are appropriate to local conditions ii which also gives preference in allocating housing_credit dollar amounts among selected projects to i projects serving the lowest income tenants ii projects obligated to serve qualified tenants for the longest periods and iii projects which are located in qualified census tracts as defined in sec_42 and the development of which contributes to a concerted community revitalization plan and iii which provides a procedure that the agency or an agent or other private contractor of such agency will follow in monitoring for noncompliance with the provisions of this section and in notifying the service of such noncompliance which such agency becomes aware of and in monitoring for noncompliance with habitability standards through regular site visits sec_42 of the code provides that certain selection criteria must be used by the housing_credit_agency in the qualified_allocation_plan the selection criteria set forth in a qualified_allocation_plan must include i project location ii housing needs characteristics iii project characteristics including whether the project includes the use of existing housing as part of a community revitalization plan iv sponsor characteristics v tenant populations with special housing needs v public housing waiting lists vii tenant populations of individuals with children and viii projects intended for eventual tenant ownership plr-130019-06 revrul_95_49 1995_2_cb_7 concludes that an extended_low-income_housing_commitment satisfies sec_42 of the code even though its provisions may be suspended or terminated after the compliance_period when a tenant exercises a right_of_first_refusal to purchase a low-income building notice_88_91 c b concludes that final regulations will provide that the term qualified low-income building’ includes residential_rental_property that is an apartment building a single family dwelling a townhouse a row house or duplex or a condominium as provided in revrul_95_49 the objectives of sec_42 and sec_42 of the code are similar in that both sections attempt to promote housing for low-income individuals beyond the compliance_period by rental in the case of sec_42 or by outright ownership in the case of sec_42 sec_42 provides that the right_of_first_refusal may be held by the tenants in cooperative form or otherwise emphasis added thus implicitly sec_42 can permit a right_of_first_refusal to be held by tenants in their individual capacity in the case of a multi-unit building where a tenant only has an interest in purchasing their own living unit conversion of the units into separate condominiums is a practical form for accomplishing the sale of such units further revrul_95_49 provides latitude to owners and state allocating agencies in achieving the objectives of ownership for qualifying individuals in that the provisions of a sec_42 commitment may be terminated or suspended following the close of the compliance_period upon the exercise of a right_of_first_refusal thus sec_42 which prohibits the disposition to any person of any portion of the building to which an agreement applies unless all of the building to which such agreement applies is disposed of to such person may as under taxpayer’s facts be made inapplicable if agreed to by the owner and agency similarly sec_42 which ensures that a certain percentage of a low-income building’s units will continue to be available for rental by low-income tenants after the close of the compliance_period may also be terminated or suspended if agreed to by the owner and agency taxpayer represents that in all cases the purchase_price of the condominium units will not be less than the minimum purchase_price as described under sec_42 of the code taxpayer further represents that the condominium conversion process and sale of the units will not begin until after the close of the compliance_period for project buildings agency has indicated that it supports the proposed ownership plan as described in the above facts accordingly based solely on the taxpayer representations of fact and relevant law as set forth above we conclude that plr-130019-06 the right_of_first_refusal granted by taxpayer to each tenant as part of a condominium homeownership plan to purchase their unit after the close of the compliance_period applicable to that unit satisfies the requirements of sec_42 of the code and assuming project’s existing commitment otherwise satisfies sec_42 of the code the commitment will continue to satisfy sec_42 even though it will i be amended to grant each tenant occupying their unit a right_of_first_refusal to purchase that unit ii terminate after the compliance_period of the buildings in project and iii be replaced with a new commitment that will provide for a continuing sec_42 rental income restrictions for all units which continue as rental units and b sec_42 income restrictions for all buyers other than the existing tenants of the units sold we express no opinion on any other aspect of ' of the code including whether project’s existing commitment presently satisfies sec_42 this ruling does not in anyway obligate agency to amend their existing commitment or otherwise agree to any of the contemplated changes described in taxpayer’s request in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer's authorized representatives this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be retained by taxpayer for its records sincerely yours s susan reaman susan reaman chief branch office of associate chief_counsel passthroughs and special industries enclosure copy cc
